PER CURIAM:
Debbie Pafford appeals the district court’s order affirming the Commissioner’s denial of disability insurance benefits and supplemental security income. We must uphold the decision to deny benefits if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.1996). We have thoroughly reviewed the administrative record and the briefs and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Pafford v. Barnhart, No. CA-02-186-2 (W-D.Va. Mar. 19, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED